Case 1:19-cv-02521-JBW-RER Document 11 Filed 05/30/19 Page 1 of 2 PagelD #: 79

UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF NEW YORK

 

Plaintiff / Petitioner: AFFIDAVIT OF SERVICE
CHALAMO KAIKOV Index No:
Defendant / Respondent: 1:19-CV-02521-JBW-RER

ARIHAY KAIKOV, DUSTIN BOWMAN, SHIRYAK, BOWMAN,
ANDERSON, GILL & KADOCHNIKOV LLP, PACIFIC 2340 CORP.,
ROYAL A&K REALTY GROUP INC., A&E.R.E. MANAGEMENT CORP.,
NY PRIME HOLDING LLC, AG REALTY BRONX CORP., JOHN and
JANE DOE 1-19 and XYZ CORPORATION 1-10

 

The undersigned being duly sworn, deposes and says; deponent is not a party herein, is over 18 years of age and located at 590 Madison
Ave 21st floor, New York, NY 10022. That on Mon, May 13 2019 AT 04:07 PM AT 80-02 KEW GARDENS ROAD SUITE # 600, FOREST HILLS, NY

 

11415

KU O UR UL

deponent served the within SUMMONS IN A CIVIL ACTION, COMPLAINT on DUSTIN BOWMAN

 

Individual: by delivering a true copy of each to said defendant, personally; deponent knew the person so served to be the person
described as said defendant therein.
Corporation: a defendant, therein named, by delivering a true copy of each to
personally, deponent knew said corporation so served to be the corporation described, and knew said individual to be
thereof.
Suitable Person: by delivering thereat, a true copy of each to Isabel J. a person of suitable age and discretion.

Affixing to Door: by affixing a true copy of each to the door thereof, deponent was unable with due diligence to find defendant, or
a person of suitable age or discretion thereat, having called thereon; at

 

Mailing: Deponent also enclosed a copy of same, in a postpaid sealed wrapper properly addressed to said defendant at defendant's
last known address, _ and depositing said wrapper in a post office, official depository under the exclusive care

and custody of the United States Post Office, department, with New York State. Mailed on

 

Non-Service:

Military Service: | asked the person spoken to whether defendant was in active military service of the United States or of NY, in any
capacity whatever and received a negative reply. Defendant wore ordinary civilian clothes and no military uniform. The source of my
information and the ground of my belief are the conversations and observations above narrated. Upon information and belief |
have that the defendant is not in the military service of NY, or of the United States as that term is defined in either the State or in the
Federal statutes.

Additional Comments:

1) Successful Attempt: May 13, 2019, 4:07 pm EDT at Company: 80-02 KEW GARDENS ROAD SUITE # 600, FOREST HILLS, NY 11415 received
by Isabel J. (stated she is authorized to accept)

Served upon party authorized to accept.

 

Description:

Age: 30 Ethnicity: African American Gender. Female Weight: 170
Height: 5'11" Hair: Black Eyes: Brown Relationship:

Other Isabel J.

2 LO’ MAY 2 & 2019

 

  

Sworn to b emeon MAY 2 f 101%

 

DAINON WARD npeery Bublé ~sN
2079049

BRIAN B RICKS
NOTARY PUBLIC STATE OF NEW YORK
No. O1RIG383781
Qualified in New York County
My Commission Expires
November 26, 2022

 
Case 1:19-cv-02521-JBW-RER Document 11 Filed 05/30/19 Page 2 of 2 PagelD #: 80

AFFIDAVIT OF SERVICE BY MAIL

 

UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF NEW YORK CASE NO: 1:19-CV-02521-JBW-RER
Plaintiff / Petitioner: CHALAMO KAIKOV

VS.

Defendant / Respondent: ARIHAY KAIKOV, DUSTIN BOWMAN, SHIRYAK, BOWMAN, ANDERSON, GILL & KADOCHNIKOV LLP,
PACIFIC 2340 CORP., ROYAL A&K REALTY GROUP INC., A&E.R.E. MANAGEMENT CORP., NY PRIME HOLDING LLC, AG REALTY
BRONX CORP., JOHN and JANE DOE 1-19 and XYZ CORPORATION 1-10

 

| Nasim Dehghani being duly sworn deposes and says: that deponent is not a party to this action, is over 18 years of age and
resides in the state of NY.

That on Mon, May 13 2019 deponent served the within:

SUMMONS IN A CIVIL ACTION, COMPLAINT on DUSTIN BOWMAN at the address 80-02 KEW GARDENS ROAD SUITE # 600,
FOREST HILLS, NY 11415 by enclosing a copy of same in a postpaid wrapped properly addressed to the above recipient at and
deposited said wrapper in (a post office) official depository under exclusive care and custody of the United States Postal Services
within NY. State, Mailed on 05/13/2019 via:

First Class Mail Envelope marked "Personal and Confidential”.
(check all that apply)

[X FIRST CLASS MAILING
[_IcERTIFIED MAILING
[__IRETURN RECEIPT REQUESTED
[| JOVERNIGHT MAILING

..and by certified mail marked "Personal and Confidential”.

The Certified Mail Receipt Number (if applicable) is as follows:
( ).

 

 

 

 

=a
ee \ MAY 24 2019
pO om Nwo- MAY 2 4 2048

BRIAN B RICKS aan Dehehani
NOTARY PUBLIC STATE OF NEW Wee 6
No. 01R16383781
Qualified in New York County
My Commission Expires
November 26, 2022

Notary Public - State of York
No. :

Qualified in

Commission Expires:

 

 

UNDISPUTED LEGAL, INC., 590 MADISON AVENUE, 21ST FLOOR, NEW YORK, NEW YORK, 10022
